Citation Nr: 0014743	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for the cost of medical services 
rendered during private hospitalization from April 18, 1998, 
to April 21, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter arises from a June 1998 administrative decision 
by the Chief Officer of the Department of Veterans Affairs 
Medical Center (VAMC) in Huntington, West Virginia.  The 
veteran substantively appealed the decision.  Although the 
case originated at the Huntington VAMC, it was transferred to 
the Louisville, Kentucky, RO, which has current jurisdiction.


FINDINGS OF FACT

1.  The veteran received private medical treatment at Paul B. 
Hall Regional Medical Center from April 18, 1998, to April 
21, 1998, for a respiratory disorder and a recurrent seizure 
disorder.

2.  At the time that the veteran was admitted to Paul B. Hall 
Regional Medical Center, his service-connected disabilities 
were post-traumatic stress disorder, evaluated as 50 percent 
disabling; left leg and ankle shell fragment wound, evaluated 
as 10 percent disabling; right head shell fragment wound, 
evaluated as 10 percent disabling; and a right forearm scar, 
evaluated as 10 percent disabling.  The combined disability 
rating was 60 percent.

3.  The veteran's respiratory disorder and seizure condition 
are not related to a service-connected disability, and he is 
not permanently and totally disabled due to a service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized private hospitalization and 
treatment furnished to the veteran from April 18, 1998, to 
April 21, 1998, have not been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 17.52, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that VA should pay for the cost of his 
admission and treatment at Paul B. Hall Regional Medical 
Center, a private facility, from April 18, 1998, to April 21, 
1998, for a respiratory disorder and a recurrent seizure 
disorder.  The veteran maintains that the treatment he 
received at Paul B. Hall Regional Medical Center was 
emergent.

Statutory and regulatory criteria allow for VA to assume 
financial responsibility for medical expenses incurred by 
veterans at private facilities under certain circumstances. 
The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses are provided by statute at 38 
U.S.C.A. § 1728 (West 1991 & Supp. 1999), and implemented by 
regulations at 38 C.F.R. §§ 17.52-17.54, 17.120 (1999).

The pertinent statute provides that a veteran who is entitled 
to VA hospital care or medical services may be reimbursed for 
the reasonable value of such services provided by a non-VA 
facility, or the non-VA facility may be directly paid by VA, 
if the following conditions are met: The care or services 
were rendered (1) in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) were 
for an adjudicated service-connected disability, or for a 
non- service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) were rendered under circumstances where 
VA or other Federal facilities were not feasibly available.  
38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. §§ 17.52(a), 17.120.  
See also Zimick v. West, 11 Vet. App. 45 (1998).

In reviewing the evidence of record, the Board finds no basis 
for allowing reimbursement or payment of unauthorized medical 
care.  The veteran has not been adjudicated as permanently 
and totally disabled.  Indeed, the record reflects that the 
veteran's combined disability rating was 60 percent at the 
time of the April 1998 treatment in question.  Moreover, 
there is no evidence of record to show that the veteran's 
treatment for a respiratory disorder and seizure condition 
were associated in any way with his service-connected 
disabilities.  The Board need not reach the issues of whether 
the veteran's condition was emergent and whether treatment at 
a VA medical facility was available at the time in question, 
as the veteran must meet all of the requirements of the 
statute to establish eligibility for payment of unauthorized 
medical expenses, and he has not done so.  Zimick, 11 Vet. 
App. at 49.

The Board concludes that the veteran has failed to meet the 
criteria for payment or reimbursement of the costs of private 
hospitalization in April 1998, on the basis of eligibility 
under 38 U.S.C.A. § 1728.


ORDER

Entitlement to payment of or reimbursement of the cost of 
private hospitalization from April 18, 1998, to April 21, 
1998, is denied.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

